DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William E. Kalweit, Reg. No. 70,481, on 5/11/21.

The application has been amended as follows: 

In the specification, paragraph 0058, line 10 (page 17, line 30), change “616” to --621-- to correct a typographical error.

In the specification, paragraph 0059, line 1 (page 18, line 8), change “616” to --621-- to correct a typographical error.

In the specification, paragraph 0059, line 8 (page 18, line 15), change “616” to --621-- to correct a typographical error.



In claim 22, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.

In claim 23, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.

In claim 24, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.

In claim 25, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.

In claim 26, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.

In claim 27, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.



In claim 29, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.

In claim 30, line 1, before “machine” insert --non-transitory-- to obviate a 35 U.S.C. 101 rejection.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art cited on the 892 and/or 1449 forms in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious.  Therefore this case is passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.

	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to 


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132